Citation Nr: 1215776	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-39 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sons T.B. and E.B.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1966 to May 1968.  The Veteran died in January 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Cleveland, Ohio RO.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the appellant was granted a 60 day abeyance period for the submission of additional evidence; in November 2011, additional medical evidence was received without a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002), and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2011).

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

At the time of his death, the Veteran's service connected disabilities included:  arteriosclerotic heart disease rated 60 percent, diabetic retinopathy rated 30 percent, type 2 diabetes mellitus rated 20 percent, peripheral neuropathy of both lower extremities rated 20 percent each, and erectile dysfunction rated 0 percent; his combined disability rating was 90 percent.  He was also receiving special monthly compensation for loss of use of a creative organ.  

The appellant argues that the Veteran's service-connected disabilities contributed to cause his death.  The Veteran's original death certificate, signed 2 days after his death, lists the cause of death as COPD [chronic obstructive pulmonary disease] due to tobacco abuse.  

In an April 2009 VA medical opinion, the reviewing physician noted that the cause of the Veteran's death according to the death certificate was chronic obstructive pulmonary disease (COPD) secondary to tobacco abuse. The reviewing physician noted that the Veteran was service connected for arteriosclerotic heart disease and diabetes mellitus, but a September 2006 rating decision had denied service connection for COPD.  The reviewing physician opined, "There is very little medical evidence in [the Veteran's] chart that the cause of death was secondary to his heart disease.  It appears that he had been in a nursing home for the past year, was not hospitalized acutely at the time of his death, therefore confirming that his COPD was more likely the cause of his death.  As mentioned above, there is nothing in the medical records to suggest that the arteriosclerotic heart disease materially contributed to his cause of death or hastened his death."

The appellant later submitted a supplementary death certificate signed on June 19, 2009 by the physician who completed the original death certificate.  In addition to the immediate cause of death of COPD due to tobacco abuse, the supplementary death certificate also cites diabetes mellitus, coronary atherosclerosis, peripheral vascular disease, and congestive heart failure as other significant conditions contributing to death but not resulting in the underlying cause of death.

The RO asked the physician who completed both death certificates, Dr. "R.C." to offer a rationale for the supplementary death certificate.  In December 2009, Dr. R.C. stated, "I amended the Death Certificate of [the Veteran] because his medical condition was complicated and he had multiple medical problems contributing to his death including DM [diabetes mellitus], CAD [coronary artery disease], PVD [peripheral vascular disease], and CHF [congestive heart failure].  His amended Death Certificate most clearly communicates his medical conditions contributing to his death."

In light of the supplementary death certificate and the explanation offered by the physician who signed it, the April 2009 medical opinion is inadequate.  Another VA medical opinion addressing whether the Veteran's service connected disabilities were factors in causing or contributing to cause his death is necessary.  

At the October 2011 Travel Board hearing, the appellant testified that prior to seeking hospice care, the Veteran was treated at the VA outpatient clinic in Toledo, Ohio and at the VA Medical Center in Ann Arbor, Michigan, as well as at "St. V.'s" [St. Vincent's] Hospital and with non-VA physicians Drs. Gase and Cha.  She testified that he had had stents placed to treat his heart disease after suffering a mild heart attack.

A review of the claims file found that there are no records yet in evidence from the VA clinic in Toledo; there may also be outstanding treatment records from the Ann Arbor VAMC, as the claims file includes records from June 2006 through August 2007 and then one final record from January 2009, four days before the Veteran died.  VA treatment records are constructively of record and may be highly pertinent to this claim, and therefore must be obtained.
A review of the claims file also revealed that there may be outstanding private treatment records from St. Vincent's hospital and from the Veteran's hospice care provider.  Terminal hospitalization, clinical and/or treatment records may contain information pertinent as to whether service connected disability caused (or contributed to cause) the Veteran's death, and therefore are pertinent evidence that must be secured.  

The appellant is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  She is further advised that ultimately it is her responsibility to ensure that the records sought are received.  

In November 2011, the appellant submitted additional private treatment records without a waiver of RO consideration.  However, as the claim is being remanded anyway, the RO will have the opportunity to review the newly submitted evidence without prejudice to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to submit an authorization for VA to secure the complete clinical records of all treatment the Veteran received at St. Vincent's hospital and from hospice care prior to his death.  She must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies of all such records.  If the appellant does not respond, this claim must be processed further under 38 C.F.R. § 3.158(a).  

2.  The RO should also obtain the complete clinical records (any not already included in the claims file) of all treatment the Veteran received from the VA clinic in Toledo, Ohio and the VA Medical Center in Ann Arbor, Michigan.

3.  Following such development, the RO should forward the Veteran's claims file and a copy of 38 C.F.R. § 3.312 to an appropriate physician for review and an advisory medical opinion that responds to the following:

(a)  Based on the factual evidence of record, what was the most likely cause of the Veteran's death?  Specifically, is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected disabilities, i.e., arteriosclerotic heart disease and diabetes mellitus, were significant factors causing his death?

(b)  Based on the factual evidence of record, and in accordance with the provisions/guidelines of 38 C.F.R. § 3.312(c), is it at least as likely as not (a 50 percent or better probability) that a service connected disability was a contributory cause of the Veteran's death?  

The consulting physician must explain the rationale for all opinions, with citation to factual data.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

